PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Moisin			       		          	    :				    
	
Application No.  16/350,522
:	DECISION ON PETITION
Filed:       November 28, 2018
:
Attorney Docket No. 

This is responsive to the communication filed on January 12, 2021, which is being treated which is as a petition to withdraw the holding of abandonment under 37 CFR 1.181(a).

The petition is dismissed. 

 Petitioner may file a renewed petition to withdraw the holding of abandonment within two (2) months of the mailing date of this decision. Extensions of time under 37 CFR 1.136(a) are not available. 

This application was held abandoned on May 11, 2020, after no reply was received to the Notice of Non-Compliant Amendment mailed on March 10, 2020 (copy enclosed).  The notice set forth a shortened period of reply of two months from its mailing date. A response was filed on September 28, 2020, but was not accompanied by an extension of time under 37 CFR 1.136(a) necessary in order for the response to be considered timely..  A Notice of Abandonment was mailed December 4, 20201.   Petitioner maintains that the notice of May 21, 2018, was never received.

When, as in this case petitioner is arguing that an Office communication was not received, petitioner must establish non-receipt of the Office communication in accordance with section 711.03(c)(I)(A)(2) of the Manual of Patent Examining Procedure that requires the following:

		2.    Showing of Nonreceipt Required of a Pro Se Applicant 
When the petitioner is a pro se applicant, the Office understands the petitioner may not have developed a formal docket record system for tracking correspondence. Nevertheless, petitioner must provide some sort of showing explaining the manner in which petitioner receives mail from the USPTO, maintains files for patent matters, and treats mail received for such matter. 

Specifically, petitioner must explain the system for keeping track of patent matters - where petitioner keeps the correspondence; where due dates are recorded; how petitioner knows replies are due, etc. In essence, petitioner must explain how he reminds himself of response due dates and shows that the due date for an Office action was not entered into that system. Petitioner should include any available documentary evidence of the mail received, covering a reasonable period after the mailing date of an Office action, to demonstrate non-receipt of an Office action. Petitioner should also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action if petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner), if these documents are available. Furthermore, petitioner must include a statement from himself, or any other person at the address who may have handled the Office action, indicating that a search was conducted of the location where the correspondence from the USPTO would have been kept; however, the Office action was not found. Lastly, petitioner must state that he was, in fact, residing at (or routinely checked) the correspondence address of record for a reasonable time after the mailing date of an Office action; the period when the Office action would have been received. 

Petitioner has not made the evidentiary showing specified above.  Petitioner has not explained petitioner’s system for keeping track of patent matters - where petitioner keeps the correspondence; where due dates are recorded; how petitioner knows replies are due, etc. Neither has petitioner explained how petitioner reminds himself/herself of response due dates and shows that the due date for an Office action was not entered into that system. On renewed petition, petition is required to provide the aforementioned explanation. Petitioner must also provide a copy of any calendar, listing, or journal notes during the relevant period petitioner may keep concerning the communications with the USPTO relative to the application.2  The renewed petition must be accompanied by documentary evidence as described above.
 
Alternatively, petitioner may revive the application based on unintentional abandonment under 37 CFR 1.137(a) (FORM PTO/SB/64).  A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by the required reply to the Notice of Non-Compliant Amendment (unless previously filed), the required petition fee of $1,050.00 (small entity), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. 

Further correspondence with respect to this matter should be addressed as follows:


By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450	
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or VIA EFS-WEB



Telephone inquiries concerning this decision should be directed to the undersigned (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosures:
Copy--“Notice of Non-Compliant Amendment” mailed  March 10, 2020
Form PTO/SB/64





















    
        
            
    

    
        1 It is noted that applicant states that the reply filed on September 28, 2020, was only filed after the applicant was notified by the examiner that the Notice of Non-Compliant Amendment had been mailed on March 10, 2020. Applicant contends that applicant never received the Notice of Non-Compliant Amendment by mail. 
        2 Petitioner is cautioned to maintain a log, calendar, or journal of the correspondence and/or fees petitioner sends to and receives from the USPTO.  The Office understands that a pro se applicant will not have the resources of a law firm and will not have an extensive docketing system.  However, it is reasonable to expect that petitioner will keep a simple log or calendar in which petitioner records the date and kind of correspondence sent to the USPTO and received from the USPTO.  Maintaining such a log will serve as prima facie evidence that correspondence by the Office was not received and avoid the necessity of filing a petition under 37 CFR 1.137 and paying the petition fee.